          Case 1:19-cr-00005-ALC Document 58 Filed 03/27/20 Page 1 of 1



                                     WINSTON LEE
                                   ATTORNEY AT LAW
                              20 VESEY STREET ~ SUITE 400
                              NEW YORK, NEW YORK 10007
                                    Tel. (212)267-1911
                                    Fax. (212)964-2926

                                                                   March 27, 2020

The Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York                                      Filed ECF
40 Foley Square
New York, New York 1007

                      Re:     United States v. Khalil Salahuddin
                              19 Cr. 05 (ALC)
                              Consent letter motion to adjourn sentencing

Dear Judge Carter:

       I write as counsel for Mr. Khalil Salahuddin, a defendant in the above-referenced case,
and with the consent of the Government, to request an adjournment of Mr. Salahuddin’s
sentencing, which is currently scheduled for April 15, 2020. This is my third request for an
adjournment of sentencing.

       The ongoing suspension of attorney visits at the Metropolitan Correctional Center and the
continuing Coronavirus/COVID-19 pandemic have prevented me from meeting with Mr.
Salahuddin, to discuss his case and review materials, in preparation for his upcoming sentencing.

       Consequently, I am requesting an adjournment which will provide me with an
opportunity to meet and confer with Mr. Salahuddin regarding his upcoming sentencing, and also
additional time to complete a sentencing memo on his behalf.

       I have conferred with Your Honor’s Courtroom Deputy and have been advised that an
adjournment to June 16, 2020 at 11:30 a.m., would be convenient for the Court.

        Accordingly, for the above stated reasons, I respectfully request an adjournment of Mr.
Salahuddin’s sentencing to the new date of June 16, 2020 at 11:30 a.m. I further request that the
dates for the filing of sentencing submissions by the parties be adjusted accordingly.


                                                            Respectfully submitted,
                                                                  /s/
                                                            WINSTON LEE
